Citation Nr: 1147410	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  10-00 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for tinnitus, currently evaluated as 10 percent disabling.

2.  Entitlement to compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to March 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The issue of entitlement to a compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At a June 2011 hearing, the Veteran indicated that he wished to withdraw his claim for an increased rating for tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the claim an increased rating for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  At his June 2011 hearing the Veteran withdrew his appeal for an increased rating for tinnitus.  Accordingly, the Board does not have jurisdiction to review the appeal for this issue, and the appeal for an increased rating for tinnitus is dismissed.


ORDER

The appeal for an increased rating for tinnitus is dismissed.


REMAND

The Veteran reported at the June 2011 hearing that his bilateral hearing loss had gotten worse since his most recent VA audiological examination.  Accordingly, the Veteran must be provided a new VA audiological examination to determine the current severity of his bilateral hearing loss disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  At the hearing the Veteran requested that he be provided a new VA audiological examination at the Wichita, Kansas VA Medical Center (VAMC).  The Veteran's request should be accommodated if possible.

At the June 2011 hearing the Veteran reported that he had recently been awarded Social Security Administration (SSA) disability benefits and he thought that the award was partly based on his hearing loss disability.  Consequently the Veteran's SSA records should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

During his June 2011 hearing, the Veteran reported at that his recent medical treatment has been at the Wichita VAMC.  On remand, outstanding VA medical records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding medical records for treatment and evaluation of the Veteran from the Wichita, Kansas VAMC, since February 14, 2011 to present.  All records and responses received should be associated with the claims file.

2.  Request from SSA copies of any determination(s) and all records underlying any such determination(s) submitted or obtained in support of any claim for disability/supplemental income benefits from SSA submitted on behalf of the Veteran.  All records/responses received should be associated with the claims file.  If records are unavailable, SSA should so indicate.  If unsuccessful, the Veteran should be accorded the opportunity to furnish such records directly to VA. 

3.  After completion of 1 and 2 above, to the extent possible, schedule the Veteran for a VA audiological examination in accord with Training Letter No. 10-02 to determine the nature and severity of the Veteran's bilateral hearing loss.  If possible the examination should be scheduled at the Wichita, Kansas VAMC.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished and all clinical findings should be reported in detail.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing loss pursuant to the decision in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The examiner should also describe the impact of the Veteran's service-connected hearing loss on his occupational functioning, and specifically opine as to the severity of his hearing impairment and whether it alone, or together with his tinnitus, renders him unable to secure and follow a substantially gainful occupation without regard to age or nonservice-connected disabilities and, if so, when.  In so doing, the examiner should comment on the Veteran's education and work experience in discussing his employability.
 
4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim remaining on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


